 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES B. JONES,                                               1:16-cv-01335-DAD-JLT (PC)

12                            Plaintiff,                              ORDER SETTING SETTLEMENT
                                                                      CONFERENCE
13             v.
                                                                      DATE: April 23, 2019
14    R. SPEIDELL, et al.,                                            TIME: 9:00 a.m.

15                            Defendants.
16

17            The parties responded to this Court’s order referring the case to the post-screening ADR
18   project that they believed a settlement conference would be beneficial in this case. (Docs. 35,
19   37.) Therefore, this case will set for a settlement conference before the undersigned at the U. S.
20   District Court, 510 19th Street, Bakersfield, California 93301, on April 23, 2019, at 9:00 a.m. A
21   separate transportation order will issue in due course. The Court ORDERS:
22            1. This case is set for a settlement conference on April 23, 2019, at 9:00 a.m., before
23                  Magistrate Judge Jennifer L. Thurston at the U. S. District Court, 510 19th Street,
24                  Bakersfield, California 93301.
25            2. Defendants’ lead counsel and a person with authority to negotiate and enter into a
26                  binding settlement on defendants’ behalf shall attend in person.1
27        1
            While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority
     to order parties, including the federal government, to participate in mandatory settlement conferences. . .” United
28   States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
     2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The


                                                                  1
 1

 2           3. Those in attendance must be prepared to discuss the claims, defenses and damages.

 3                The failure of any counsel, party or authorized person subject to this order to appear in

 4                person may result in the imposition of sanctions. In addition, the conference will not

 5                proceed and will be reset to another date.

 6           4. No later than April 4, 2019, Plaintiff SHALL submit to Defendants, by mail, a

 7                written itemization of damages and a meaningful settlement demand, which includes a

 8                brief explanation of why such a settlement is appropriate, not to exceed ten pages in

 9                length.

10           5. No later than April 11, 2019, Defendants SHALL respond, by telephone or in

11                person, with an acceptance of the offer or with a meaningful counteroffer, which

12                includes a brief explanation of why such a settlement is appropriate. If settlement is

13                achieved, defense counsel is to immediately inform the Courtroom Deputy of

14                Magistrate Judge Thurston.

15           6. If settlement is not achieved informally, Defendants are directed to submit confidential

16                settlement statements no later than April 18, 2019 to the following email address:

17                jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

18                to the court at the above address so it arrives no later than April 20, 2019. The

19                envelope shall be marked “Confidential Settlement Statement.” Parties shall also file
20                a “Notice of Submission of Confidential Settlement Statement.” (See Local Rule

21                270(d).)

22           Settlement statements should not be filed with the Clerk of the Court nor served on any

23   other party. Settlement statements shall be clearly marked “confidential” with the date and time

24   of the settlement conference indicated prominently thereon. The confidential settlement

25   statement shall be no longer than five pages in length, typed or neatly printed, and include the

26

27   individual with authority to settle must also have authority to change the settlement position of the party, if
     appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part,
     Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a
28   person with settlement authority is that the parties’ view of the case may be altered during the face to face
     conference. Pitman, 216 F.R.D. at 486.
                                                              2
 1

 2   following:

 3                a. A brief statement of the facts of the case.

 4                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 5                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

 6                   prevailing on the claims and defenses; and a description of the major issues in

 7                   dispute.

 8                c. An estimate of the cost and time to be expended for further discovery, pretrial, and

 9                   trial.

10                d. The party’s position on settlement, including present demands and offers and a

11                   history of past settlement discussions, offers, and demands.

12                e. A brief statement of each party’s expectations and goals for the settlement

13                   conference, including how much a party is willing to accept and/or willing to pay.

14                f. If the parties intend to discuss the joint settlement of any other actions or claims

15                   not in this suit, give a brief description of each action or claim as set forth above,

16                   including case number(s) is applicable.

17
     IT IS SO ORDERED.
18

19      Dated:      March 22, 2019                                 /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27
28

                                                         3
